07-4943-cv
John Doe Inc., et al. v. Mukasey, et al.


                                     UNITED STATES COURT OF APPEALS

                                            FOR THE SECOND CIRCUIT

                                               August Term 2008

Heard: August 27, 2008                                            Decided: December 15, 2008

                                            Docket No. 07-4943-cv

- - - - - - - - - - - - - - - - - - - - - - - - - -
JOHN DOE, INC., JOHN DOE, AMERICAN CIVIL LIBERTIES
UNION, AMERICAN CIVIL LIBERTIES UNION FOUNDATION,
          Plaintiffs-Appellees,

                                       v.

MICHAEL B. MUKASEY, in his official capacity as
U.S. Attorney General of the United States,
ROBERT MUELLER, in his official capacity as
Director of the Federal Bureau of Investigation,
VALERIE E. CAPRONI, in her official capacity as
General Counsel of the Federal Bureau of
Investigation,
          Defendants-Appellants.
- - - - - - - - - - - - - - - - - - - - - - - - - -

Before: NEWMAN, CALABRESI, and SOTOMAYOR, Circuit Judges.

         Appeal by the Government from the September 7, 2007, judgment of

the United States District Court for the Southern District of New York

(Victor Marrero, District Judge), in litigation concerning First

Amendment challenges to the constitutionality of statutes governing

the      issuance           and       judicial    review   of   National   Security   Letters

(“NSLs”), 18 U.S.C. §§ 2709, 3511(b), which request records from

providers of wire or electronic communication services. The judgment,

stayed on appeal, enjoins FBI officials from (1) issuing NSLs under
section    2709,     (2)    enforcing    the     nondisclosure      requirement     of

subsection 2709(c), and (3) enforcing the provision for judicial

review    of   the   nondisclosure      requirement     contained    in   subsection

3511(b).

     The   Court     of    Appeals   construes    the   statutes    to    avoid   some

constitutional challenges, rules that subsections 2709(c) and 3511(b)

are unconstitutional to the extent that they impose a nondisclosure

requirement on NSL recipients without placing on the Government the

burden of initiating judicial review of such a requirement, rules that

subsections 3511(b)(2) and (b)(3) are unconstitutional to the extent

that, upon such review, a governmental official’s certification that

disclosure may endanger the national security of the United States or

interfere with diplomatic relations is treated as conclusive, modifies

the district court’s injunction by limiting it to enjoining FBI

officials from enforcing the nondisclosure requirement of section

2709(c) in the absence of Government-initiated judicial review, and

remands for a hearing.

     Affirmed in part, reversed in part, and remanded.

                                Gregory G. Katsas, Asst. Atty. General,
                                  Washington, D.C. (Jeffrey S. Bucholtz,
                                  Acting Asst. Atty. General, Jonathan F.
                                  Cohn, Deputy Asst. Atty. General, Douglas
                                  N. Letter, Scott R. McIntosh, U.S.
                                  Department of Justice, Washington, D.C.;
                                  Michael J. Garcia, U.S. Atty., Jeffrey
                                  Oestericher, Benjamin H. Torrance, Asst.
                                  U.S. Attys., New York, N.Y., on the

                                         -2-
                                brief), for Defendants-Appellants.

                             Jameel Jaffer, New York, N.Y. (Melissa Good-
                               man, L. Danielle Tully, American Civil
                               Liberties Union Foundation, New York,
                               N.Y.; Arthur N. Eisenberg, New York Civil
                               Liberties Union Foundation, New York,
                               N.Y., on the brief), for Plaintiffs-
                               Appellees.

                             (Claire E. Coleman, Brune and Richard LLP,
                               New York, N.Y.; Peter Barbur, Ass’n of the
                               Bar of the City of New York, N.Y.,
                               submitted a brief for amicus curiae The
                               Ass’n of the Bar of the City of New York,
                               in support of Plaintiffs-Appellees.)

                             (Meredith Fuchs, National Security Archive,
                               George Washington University, Washington,
                               D.C.; Marcia Hofmann, Electronic Frontier
                               Foundation, San Francisco, Cal., submitted
                               a brief for amici curiae National Security
                               Archive and Electronic Frontier Founda-
                               tion, in support of Plaintiffs-Appellees.)

                             (Theresa A. Chmara, Brian Hauck, Anne E.
                               Ralph, Jenner & Block LLP, Washington,
                               D.C., for amici curiae American Library
                               Ass’n, et al., in support of Plaintiffs-
                               Appellees.)


JON O. NEWMAN, Circuit Judge.

     This appeal concerns challenges to the constitutionality of

statutes     regulating   the    issuance    by     the   Federal   Bureau   of

Investigation (“FBI”) of a type of administrative subpoena generally

known   as    a   National   Security      Letter    (“NSL”)   to   electronic

communication service providers (“ECSPs”). See 18 U.S.C. §§ 2709, 3511

(collectively “the NSL statutes”).          ECSPs are typically telephone

                                     -3-
companies or Internet service providers.              An NSL, in the context of

this appeal,1 is a request for information about specified persons or

entities who are subscribers to an ECSP and about their telephone or

Internet activity.     Primarily at issue on this appeal are challenges

to the provisions (1) prohibiting the recipient from disclosing the

fact that an NSL has been received, see 18 U.S.C. § 2709(c), and (2)

structuring judicial review of the nondisclosure requirement, see id.

§ 3511(b).

     These challenges arise on an appeal by the United States from the

September 7, 2007, judgment of the District Court for the Southern

District of New York (Victor Marrero, District Judge), enjoining FBI

officials from (1) issuing NSLs under section 2709, (2) enforcing the

nondisclosure requirement of subsection 2709(c), and (3) enforcing the

provisions    for   judicial   review    of    the    nondisclosure     requirement

contained in subsection 3511(b).2 See Doe v. Gonzales, 500 F. Supp. 2d

379 (S.D.N.Y. 2007) (“Doe II”).               The District Court ruled that

subsections    2709(c)   and   3511(b)        are    unconstitutional    on   First

Amendment and separation-of-powers grounds, see id. at 405-06, 411-13,


     1
      For authority to issue NSLs in other contexts, see 12 U.S.C.
§ 3414(a)(5) (financial records); 15 U.S.C. § 1681u (credit history);
15 U.S.C. § 1681v (full credit reports); 50 U.S.C. § 436 (information
concerning investigation of improper disclosure of classified
information).
     2
      All references to sections are to those in the current version
of Title 18, unless otherwise indicated.

                                        -4-
416-22, and that subsection 2709(c) could not be severed from section

2709, see id. at 424-25.

     We agree that the challenged statutes do not comply with the

First Amendment, although not to the extent determined by the District

Court, and we also conclude that the relief ordered by the District

Court is too broad.   We therefore affirm in part, reverse in part, and

remand for further proceedings.

                              Background

     The parties. The Plaintiffs-Appellees are an Internet service

provider (John Doe, Inc.), the provider’s former president (John Doe),

the American Civil Liberties Union (“ACLU”), and the American Civil

Liberties Union Foundation (“ACLUF”).3     The Defendants-Appellants are



     3
      There is some slight confusion as to the status of John Doe,
Inc., and John Doe in this litigation, but the confusion has no
bearing on any of the issues or the resolution of this appeal. The
captions of the District Court’s first and second opinions list John
Doe as a plaintiff, but do not list John Doe, Inc., see Doe v.
Ashcroft, 334 F. Supp. 2d 471 (S.D.N.Y. 2004) (“Doe I”), and Doe II,
500 F. Supp. 2d 379, and there is no reference to John Doe, Inc., in
either opinion.    The first opinion states that John Doe is “an
internet access firm.” Doe I, 334 F. Supp. 2d at 475. The second
opinion does not indicate whether John Doe is the corporation or its
former president. The second opinion grants in part the motion “of
John Doe.” See Doe II, 500 F. Supp. 2d at 425.         However, the
Plaintiffs’ second amended complaint lists as parties both the
corporation and the former president, and the briefs filed in this
Court by all parties include John Doe, Inc., and John Doe in the
captions as the Plaintiffs-Appellees. We will assume that both the
corporation and its former president have been and continue to be
Plaintiffs-Appellants, and they are so identified (by pseudonyms) in
the caption of this appeal.

                                  -5-
the Attorney General, the Director of the FBI, and the General Counsel

of the FBI, all sued in their official capacities.

     The NSL.    In February 2004, the FBI delivered the NSL at issue in

this litigation to John Doe, Inc.    The letter directed John Doe, Inc.,

“to provide the [FBI] the names, addresses, lengths of service and

electronic communication transactional records, to include          [other

information] (not to include message content and/or subject fields)

for [a specific] email address.”          The letter certified that the

information     sought   was   relevant   to   an   investigation   against

international terrorism or clandestine intelligence activities and

advised John Doe, Inc., that the law “prohibit[ed] any officer,

employee or agent” of the company from “disclosing to any person that

the FBI has sought or obtained access to information or records”

pursuant to the NSL provisions.      The letter also asked that John Doe

provide the relevant information personally to a designated FBI

office.

     Section 2709 (2004 version). Section 2709 was originally enacted

in 1986 as part of Title II of the Electronic Communication Privacy

Act of 1986, Pub. L. No. 99-508, § 201, 100 Stat. 1848, 1867-68

(1986).   It was amended in 1993 by Pub. L. No. 103-142, 107 Stat. 1491

(1993), in 1996 by Pub. L. No. 104-293, 110 Stat. 3461 (1996), and in

2001 by the USA Patriot Act, Pub. L. No. 107-56, 115 Stat. 272, 365

(2001).

                                    -6-
     Subsection     2709(a)   imposes    a    duty   on   ECSPs   to   comply   with

requests for specified information about a subscriber, and subsection

2709(b) authorizes the Director of the FBI and other FBI officials to

request specified information about a subscriber from ECSPs.                     The

texts of subsections 2709(a) and (b), as they existed in 2004, when

this lawsuit was filed (the current versions are unchanged) are set

out in the margin.4 Subsection 2709(c), as it existed in 2004, imposed


     4
         Subsection 2709(a) provides:

          (a) Duty to provide. A wire or electronic communication
     service provider shall comply with a request for subscriber
     information and toll billing records information, or
     electronic communication transactional records in its
     custody or possession made by the Director of the Federal
     Bureau of Investigation under subsection (b) of this
     section.

18 U.S.C. § 2709(a).

     The statute was not intended to require disclosure of the content
of electronic communications. See S. Rep. No. 99-541, at 44 (1986), as
reprinted in 1986 USCCAN 3598.

     Subsection 2709(b) provides:

          (b) Required Certification. The Director of the Federal
     Bureau of Investigation, or his designee in a position not
     lower than Deputy Assistant Director at Bureau headquarters
     or a Special Agent in Charge in a Bureau field office
     designated by the Director, may –
            (1) request the name, address, length of service, and
     local and long distance toll billing records of a person or
     entity if the Director (or his designee) certifies in
     writing to the wire or electronic communication service
     provider to which the request is made that the name,
     address, length of service, and toll billing records sought
     are relevant to an authorized investigation to protect

                                        -7-
a   blanket    nondisclosure       requirement   prohibiting     an   ECSP   from

disclosing receipt of an NSL.         The text of subsection 2709(c), as it

existed in 2004 (it has since been changed), is set out in the margin.5

     The     lawsuit   and   the    District   Court’s   first   decision.   The

Plaintiffs filed this lawsuit in April 2004 and an amended complaint

in May 2004.     They contended that section 2709 violated the First and

Fourth Amendments by authorizing the FBI to compel the disclosure of




     against international terrorism or clandestine intelligence
     activities, provided that such an investigation of a United
     States person is not conducted solely on the basis of
     activities protected by the first amendment to the
     Constitution of the United States; and
            (2) request the name, address, and length of service
     of a person or entity if the Director (or his designee)
     certifies in writing to the wire or electronic communication
     service provider to which the request is made that the
     information   sought    is   relevant   to   an   authorized
     investigation to protect against international terrorism or
     clandestine intelligence activities, provided that such an
     investigation of a United States person is not conducted
     solely upon the basis of activities protected by the first
     amendment to the Constitution of the United States.

18 U.S.C. § 2709(b).
     5
         Subsection (c), in 2004, provided:

       (c) Prohibition of certain disclosure. No wire or
     electronic communication service provider, or officer,
     employee, or agent thereof, shall disclose to any person
     that the Federal Bureau of Investigation has sought or
     obtained access to information or records under this
     section.

18 U.S.C. § 2709(c) (2000).


                                        -8-
private records relating to constitutionally protected speech and

association; they also contended that the nondisclosure requirement of

subsection 2709(c) violated the First Amendment by permanently barring

NSL recipients from disclosing that the FBI had sought or obtained

information from them.

      On the Plaintiffs’ motion for summary judgment, the District

Court ruled primarily that section 2709 (presumably the disclosure

requirements of subsections 2709(a) and (b)) was unconstitutional

under the Fourth Amendment because it authorized “coercive searches

effectively immune from any judicial process,” Doe v. Ashcroft, 334 F.

Supp.   2d    471,    494-506      (S.D.N.Y.    2004)   (“Doe      I”),    and   that   the

nondisclosure requirement of subsection 2709(c) was unconstitutional

under   the    First       Amendment   because     it   was   an    unjustified      prior

restraint and a content-based restriction on speech, see id. at 511-

25.     Nearly       one    year   later,   a     District    Court       in   Connecticut

preliminarily enjoined enforcement of the nondisclosure requirement of

subsection 2709(c), finding a probability of success on the claim that

subsection 2709(c) was unconstitutional under the First Amendment

because it was an unjustified prior restraint and content-based

restriction. See Doe v. Gonzales, 386 F. Supp. 2d 66, 73-75, 82 (D.

Conn. 2005) (“Doe CT”).

      Amendments to the NSL statutes.              While appeals in Doe I and Doe

CT were pending, Congress amended the NSL statutes in two respects.

                                            -9-
See USA Patriot Improvement and Reauthorization Act of 2005, §§ 115,

116(a), Pub. L. No. 109-177, 120 Stat. 192, 211-14 (Mar. 9, 2006)

(“the Reauthorization Act”), amended by USA Patriot Act Additional

Reauthorizing Amendments Act of 2006, § 4(b), Pub. L. No. 109-178, 120

Stat. 278, 280 (Mar. 9, 2006) (“Additional Reauthorization Act”),

codified at 18 U.S.C.A. § 2709(c) (West Supp. 2008).           First, although

leaving intact subsections 2709(a) and (b), requiring compliance with

NSLs, Congress amended the nondisclosure prohibition of subsection

2709(c) to require nondisclosure only upon certification by senior FBI

officials that “otherwise there may result a danger to the national

security   of    the   United   States,    interference    with   a   criminal,

counterterrorism, or counterintelligence investigation, interference

with diplomatic relations, or danger to the life or physical safety of

any   person.”   Id.   §   2709(c)(1)     (“the   enumerated   harms”).6    The

Reauthorization Act amended subsection 2709(c) by replacing the single

paragraph of former subsection 2709(c) with four subdivisions, the

fourth of which was amended by the Additional Reauthorization Act. We

consider below the text of amended subsection 2709(c), which is set




      6
      There is an exception to the disclosure prohibition for those to
whom disclosure is necessary to comply with the NSL or for an
attorney, see 18 U.S.C. § 2709(c)(1), but these persons become subject
to the nondisclosure requirement, see id. § 2709(c)(3).

                                     -10-
out in the margin.7   Second, in the Reauthorization Act, Congress


     7
      Subsection 2709(c), as amended by the Additional Reauthorization
Act, provides:

     (c) Prohibition of certain disclosure.–
      (1) If the Director of the Federal Bureau of Investigation,
     or his designee in a position not lower than Deputy
     Assistant Director at Bureau headquarters or a Special Agent
     in Charge in a Bureau field office designated by the
     Director, certifies that otherwise there may result a danger
     to the national security of the United States, interference
     with a criminal, counterterrorism, or counterintelligence
     investigation, interference with diplomatic relations, or
     danger to the life or physical safety of any person, no wire
     or electronic communications service provider, or officer,
     employee, or agent thereof, shall disclose to any person
     (other than those to whom such disclosure is necessary to
     comply with the request or an attorney to obtain legal
     advice or legal assistance with respect to the request) that
     the Federal Bureau of Investigation has sought or obtained
     access to information or records under this section.
      (2) The request shall notify the person or entity to whom
     the request is directed of the nondisclosure requirement
     under paragraph (1).
      (3) Any recipient disclosing to those persons necessary to
     comply with the request or to an attorney to obtain legal
     advice or legal assistance with respect to the request shall
     inform such person of any applicable nondisclosure
     requirement.   Any person who receives a disclosure under
     this subsection shall be subject to the same prohibitions on
     disclosure under paragraph (1).
      (4) At the request of the Director of the Federal Bureau of
     Investigation or the designee of the Director, any person
     making or intending to make a disclosure under this section
     shall identify to the Director or such designee the person
     to whom such disclosure will be made or to whom such
     disclosure was made prior to the request, except that
     nothing in this section shall require a person to inform the
     Director or such designee of the identity of an attorney to
     whom disclosure was made or will be made to obtain legal
     advice or legal assistance with respect to the request under
     subsection (a).


                                -11-
added provisions for judicial review, now codified in section 3511, to

permit the recipient of an NSL to petition a United States district

court for an order modifying or setting aside the NSL, see 18 U.S.C.A.

§ 3511(a) (West Supp. 2008), and the nondisclosure requirement, see

id. § 3511(b).    The NSL may be modified if “compliance would be

unreasonable, oppressive, or otherwise unlawful.” Id. § 3511(a).   The

nondisclosure requirement, which prohibits disclosure by the NSL

recipient of the fact that the FBI has sought or obtained access to

the requested information, may be modified or set aside, upon a

petition filed by the NSL recipient, id. § 3511(b)(1), if the district

court “finds that there is no reason to believe that disclosure may

endanger the national security of the United States” or cause other of

the enumerated harms (worded slightly differently from subsection

2709(c)(1)), see id. § 3511(b)(2), (3).8 The nondisclosure requirement



18 U.S.C.A. § 2709(c) (West Supp. 2008).

      The only change made by the Additional Reauthorization Act was
to clarify in subdivision (4) of subsection 2709(c) that the recipient
of an NSL need not notify the FBI of “the identity of an attorney to
whom disclosure was made or will be made to obtain legal advice or
legal assistance with respect to the request under subsection (a),”
id., while the original version of subdivision (4) had stated that “in
no circumstance shall a person be required to inform the Director or
such designee that the person intends to consult an attorney to obtain
legal advice or legal assistance.” Id. (Historical and Statutory
Notes).
     8
      Subsection 3511(b)(2) applies to petitions filed within one year
of the issuance of an NSL.        A companion provision, subsection
3511(b)(3), using identical terms, applies to petitions filed more

                                -12-
further provides that if the Attorney General or senior governmental

officials certify that disclosure may endanger the national security

or interfere with diplomatic relations, such certification shall be

treated as “conclusive” unless the court finds that the certification

was made “in bad faith.” Id.   The text of section 3511 is set out in

the margin.9


than one year after issuance of an NSL.
     9
      As amended by the Additional Reauthorization Act, section 3511
provides:

      (a) The recipient of a request for records, a report, or
     other information under section 2709(b) of this title,
     section 626(a) or (b) or 627(a) of the Fair Credit Reporting
     Act, section 1114(a)(5)(A) of the Right to Financial Privacy
     Act, or section 802(a) of the National Security Act of 1947
     may, in the United States district court for the district in
     which that person or entity does business or resides,
     petition for an order modifying or setting aside the
     request. The court may modify or set aside the request if
     compliance would be unreasonable, oppressive, or otherwise
     unlawful.

       (b)(1) The recipient of a request for records, a report,
     or other information under section 2709(b) of this title,
     section 626(a) or (b) or 627(a) of the Fair Credit Reporting
     Act, section 1114(a)(5)(A) of the Right to Financial Privacy
     Act, or section 802(a) of the National Security Act of 1947,
     may petition any court described in subsection (a) for an
     order modifying or setting aside a nondisclosure requirement
     imposed in connection with such a request.

        (2) If the petition is filed within one year of the
     request for records, a report, or other information under
     section 2709(b) of this title, section 626(a) or (b) or
     627(a) of the Fair Credit Reporting Act, section
     1114(a)(5)(A) of the Right to Financial Privacy Act, or
     section 802(a) of the National Security Act of 1947, the

                                 -13-
court may modify or set aside such a nondisclosure
requirement if it finds that there is no reason to believe
that disclosure may endanger the national security of the
United States, interfere with a criminal, counterterrorism,
or   counterintelligence   investigation,   interfere  with
diplomatic relations, or endanger the life or physical
safety of any person. If, at the time of the petition, the
Attorney General, Deputy Attorney General, an Assistant
Attorney General, or the Director of the Federal Bureau of
Investigation, or in the case of a request by a department,
agency, or instrumentality of the Federal Government other
than the Department of Justice, the head or deputy head of
such department, agency, or instrumentality, certifies that
disclosure may endanger the national security of the United
States or interfere with diplomatic relations, such
certification shall be treated as conclusive unless the
court finds that the certification was made in bad faith.

  (3) If the petition is filed one year or more after the
request for records, a report, or other information under
section 2709(b) of this title, section 626(a) or (b) or
627(a) of the Fair Credit Reporting Act, section
1114(a)(5)(A) of the Right to Financial Privacy Act, or
section 802(a) of the National Security Act of 1947, the
Attorney General, Deputy Attorney General, an Assistant
Attorney General, or the Director of the Federal Bureau of
Investigation, or his designee in a position not lower than
Deputy Assistant Director at Bureau headquarters or a
Special Agent in Charge in a Bureau field office designated
by the Director, or in the case of a request by a
department, agency, or instrumentality of the Federal
Government other than the Federal Bureau of Investigation,
the head or deputy head of such department, agency, or
instrumentality, within ninety days of the filing of the
petition,   shall   either   terminate   the   nondisclosure
requirement or re-certify that disclosure may result in a
danger to the national security of the United States,
interference   with   a   criminal,   counterterrorism,   or
counterintelligence    investigation,    interference   with
diplomatic relations, or danger to the life or physical
safety of any person. In the event of re-certification, the
court may modify or set aside such a nondisclosure
requirement if it finds that there is no reason to believe

                           -14-
that disclosure may endanger the national security of the
United States, interfere with a criminal, counterterrorism,
or   counterintelligence   investigation,   interfere   with
diplomatic relations, or endanger the life or physical
safety of any person. If the recertification that disclosure
may endanger the national security of the United States or
interfere with diplomatic relations is made by the Attorney
General, Deputy Attorney General, an Assistant Attorney
General, or the Director of the Federal Bureau of
Investigation, such certification shall be treated as
conclusive unless the court finds that the recertification
was made in bad faith. If the court denies a petition for an
order modifying or setting aside a nondisclosure requirement
under this paragraph, the recipient shall be precluded for
a period of one year from filing another petition to modify
or set aside such nondisclosure requirement.

  (c) In the case of a failure to comply with a request for
records, a report, or other information made to any person
or entity under section 2709(b) of this title, section
626(a) or (b) or 627(a) of the Fair Credit Reporting Act,
section 1114(a)(5)(A) of the Right to Financial Privacy Act,
or section 802(a) of the National Security Act of 1947, the
Attorney General may invoke the aid of any district court of
the United States within the jurisdiction in which the
investigation is carried on or the person or entity resides,
carries on business, or may be found, to compel compliance
with the request. The court may issue an order requiring the
person or entity to comply with the request. Any failure to
obey the order of the court may be punished by the court as
contempt thereof. Any process under this section may be
served in any judicial district in which the person or
entity may be found.

  (d) In all proceedings under this section, subject to any
right to an open hearing in a contempt proceeding, the court
must close any hearing to the extent necessary to prevent an
unauthorized disclosure of a request for records, a report,
or other information made to any person or entity under
section 2709(b) of this title, section 626(a) or (b) or
627(a) of the Fair Credit Reporting Act, section
1114(a)(5)(A) of the Right to Financial Privacy Act, or
section 802(a) of the National Security Act of 1947.

                           -15-
     The first appeal. On the Government’s appeals in Doe I and Doe

CT, this Court remanded Doe I for further consideration in light of

the amendments to the NSL statutes, and dismissed Doe CT as moot in

light of the Government’s withdrawal of its objection to disclosure of

the identity of the NSL recipient in that case. See Doe v. Gonzales,

449 F.3d 415, 421 (2d Cir. 2006).

     Withdrawal of the NSL. On November 7, 2006, the Government

informed the District Court in the pending case that it was no longer

seeking to enforce the request for information contained in the NSL

that had been sent to John Doe with respect to information from John

Doe, Inc. See Doe II, 500 F. Supp. 2d at 386 n.3.

     The District Court’s second decision. On September 6, 2007, the

District Court issued its second opinion, ruling, on cross-motions for




     Petitions, filings, records, orders, and subpoenas must also
     be kept under seal to the extent and as long as necessary to
     prevent the unauthorized disclosure of a request for
     records, a report, or other information made to any person
     or entity under section 2709(b) of this title, section
     626(a) or (b) or 627(a) of the Fair Credit Reporting Act,
     section 1114(a)(5)(A) of the Right to Financial Privacy Act,
     or section 802(a) of the National Security Act of 1947.
        (e) In all proceedings under this section, the court
     shall, upon request of the government, review ex parte and
     in camera any government submission or portions thereof,
     which may include classified information.

18 U.S.C.A. § 3511 (West Supp. 2008).


                                -16-
summary judgment, that, despite the amendments to the NSL statutes,

subsections 2709(c) and 3511(b) are facially unconstitutional, see id.

at 387, and that the Defendants-Appellants are enjoined from issuing

NSLs under section 2709 and enforcing the provisions of subsections

2709(c) and 3511(b), see id. at 425-26.10 The Court stayed enforcement

of its judgment pending appeal. See id. at 426.

      In a careful and comprehensive opinion the District Court viewed

the “fundamental question” to be “the extent of the authority that the

First Amendment allows the government to exercise in keeping its use

of NSLs secret, insofar as such secrecy inhibits freedom of speech.”

Id.   at      395.    The   Court   began     its   analysis     by   reaffirming    its

conclusion from Doe I that the nondisclosure requirement of subsection

2709(c), despite amendment, remains “a prior restraint and a content-

based        restriction    on   speech,”    id.    at   397,    subject    to   “strict

scrutiny,” id. at 398.           The analysis then proceeded in several steps.

      First, the Court, applying strict scrutiny and acknowledging that

national security is a compelling state interest, ruled that the

nondisclosure        provisions     invested   executive        officials   with   broad


        10
      The   Court   rejected  the   Plaintiffs’   challenge   to   the
constitutionality of the provisions authorizing courtroom closure for
proceedings under section 3511, see 18 U.S.C. § 3511(d), and requiring
a district court, upon the Government’s request, to review ex parte
and in camera Government submissions that may include classified
information, see id. § 3511(e). See Doe II, 500 F. Supp. 2d at 422-24.
The Plaintiffs-Appellees have not taken a cross-appeal to challenge
these rulings.

                                            -17-
discretion to censor speech but failed to provide necessary procedural

safeguards. See id. at 399-406. Specifically, the Court, applying the

teaching of Freedman v. Maryland, 380 U.S. 51 (1965), a motion picture

licensing case, held that the nondisclosure provisions impermissibly

placed the burden of initiating judicial review on the NSL recipient.

See Doe II, 500 F. Supp. 2d at 405-06.            However, the Court rejected

the Plaintiffs’ argument that the nondisclosure provisions invested

executive officers with unbridled discretion to suppress speech in

violation of Shuttlesworth v. City of Birmingham, 394 U.S. 147 (1969).

See Doe II, 500 F. Supp. 2d at 406-09.

     Second, the Court, relying on Dickerson v. United States, 530

U.S. 428, 437 (2000), and City of Boerne v. Flores, 521 U.S. 507,

535-36 (1997), ruled that subsection 3511(b) violates the First

Amendment   and   the   principle   of    separation    of   powers   because   it

prescribes a judicial review procedure and a standard of review

inconsistent with First Amendment strict scrutiny requirements. Doe

II, 500 F. Supp. 2d at 411-19.

     Finally,     the   Court   ruled    that   the   nondisclosure   provisions

violate the First Amendment because they permit the FBI to issue

nondisclosure orders that are not narrowly tailored in scope or

duration. See id. at 419-22.        Specifically, the Court noted that the

nondisclosure provisions close off a broad spectrum of speech at the

core of the First Amendment--political criticism--and that the statute

                                        -18-
contains “no requirement that the government act affirmatively and

promptly to terminate the nondisclosure order” if the need for secrecy

dissipates.    See id. at 422.

     The Court then ruled that the unconstitutional portions of the

statute were not severable from the remainder of the statute. See id.

at 424-25.    Specifically, the Court reasoned that because secrecy was

integral to the statutory scheme that Congress envisioned, it would

not have wanted the NSL statute to operate without the nondisclosure

provisions.    It therefore invalidated section 2709 in its entirety.

See id. at 425.

                                 Discussion

     The validity of the NSL issued to John Doe, Inc., is no longer at

issue because the Government has withdrawn it, but the prohibition on

disclosing receipt of the NSL remains. We therefore consider only the

Government’s challenges to the District Court’s rulings with respect

to the nondisclosure requirement, although to the extent that the

nondisclosure requirement encounters valid constitutional objections,

we will consider the provisions authorizing issuance of NSLs in

connection with the issue of severance.

     I. Applicable Principles

      The First Amendment principles relevant to the District Court’s

rulings are well established, although their application to the

statutory provisions at issue requires careful consideration.        A

                                    -19-
judicial order “forbidding certain communications when issued in

advance    of    the   time   that   such   communications      are   to    occur”   is

generally regarded as a “prior restraint,” Alexander v. United States,

509 U.S. 544, 550 (1993) (emphasis and internal quotation marks

omitted),       and    is   “the   most   serious   and   the     least     tolerable

infringement on First Amendment rights,” Nebraska Press Ass’n v.

Stuart, 427 U.S. 539, 559 (1976).           “Any prior restraint on expression

comes to [a court] with a heavy presumption against its constitutional

validity,” Organization for a Better Austin v. Keefe, 402 U.S. 415,

419 (1971) (internal quotation marks omitted), and “carries a heavy

burden of showing justification,” id.            A content-based restriction is

subject to review under the standard of strict scrutiny, requiring a

showing that the restriction is “narrowly tailored to promote a

compelling       Government        interest.”    United    States      v.     Playboy

Entertainment Group, Inc., 529 U.S. 803, 813 (2000).

     Where expression is conditioned on governmental permission, such

as a licensing system for movies, the First Amendment generally

requires     procedural       protections   to   guard    against     impermissible

censorship. See Freedman, 380 U.S. at 58. Freedman identified three

procedural requirements: (1) any restraint imposed prior to judicial

review must be limited to “a specified brief period”; (2) any further

restraint prior to a final judicial determination must be limited to

“the shortest fixed period compatible with sound judicial resolution”;

                                          -20-
and (3) the burden of going to court to suppress speech and the burden

of proof in court must be placed on the government. See id. at 58-59

(numbering and ordering follows Supreme Court’s discussion of Freedman

in FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 227 (1990)); Thomas

v. Chicago Park District, 534 U.S. 316, 321 (2002).

     Once     constitutional        standards   have     been    authoritatively

enunciated,      Congress   may   not    legislatively   supercede    them.     See

Dickerson, 530 U.S. at 437.             “When the political branches of the

Government act against the background of a judicial interpretation of

the Constitution already issued, it must be understood that in later

cases and controversies the Court will treat its precedents with the

respect due them under settled principles, including stare decisis,

and contrary expectations must be disappointed.” City of Boerne, 521

U.S. at 536.

     The national security context in which NSLs are authorized

imposes on courts a significant obligation to defer to judgments of

Executive     Branch    officials.      “[C]ourts   traditionally     have    been

reluctant to intrude upon the authority of the Executive in . . .

national security affairs,” Department of Navy v. Egan, 484 U.S. 518,

530 (1988), and the Supreme Court has acknowledged that terrorism

might provide the basis for arguments “for heightened deference to the

judgments   of    the   political    branches   with   respect   to   matters    of

national security,” Zadvydas v. Davis, 533 U.S. 678, 696 (2001).

                                        -21-
     The   last   set   of   principles    implicated   by   the   Plaintiffs’

constitutional challenges concerns the somewhat related issues of

judicial interpretation of unclear statutes, judicial revision of

constitutionally    defective    statutes,    and   judicial   severance   of

constitutionally invalid provisions from otherwise valid provisions.

It is well established that courts should resolve ambiguities in

statutes in a manner that avoids substantial constitutional issues.

See Crowell v. Benson, 285 U.S. 22, 62 (1932); Ashwander v. Tennessee

Valley Authority, 297 U.S. 288, 348 (1936) (Brandeis, J., concurring).

     Less clear is the authority of courts to revise a statute to

overcome a constitutional defect.         Of course, it is the province of

the Legislative Branch to legislate. But in limited circumstances the

Supreme Court has undertaken to fill in a statutory gap arising from

the invalidation of a portion of a statute.             The Court did so in

United States v. Thirty-Seven Photographs, 402 U.S. 363 (1971).

Considering a statute authorizing customs agents to seize obscene

materials, see 19 U.S.C. § 1305(a), the Court noted that the statute

lacked time limits on initiating and completing judicial proceedings,

see Thirty-Seven Photographs, 402 U.S. at 368, limits constitutionally

required by Freedman, 380 U.S. at 58, Teitel Film Corp. v. Cusack, 390

U.S. 139, 141 (1968), and Blount v. Rizzi, 400 U.S. 410, 417 (1971).

After ruling that “the reading into [subsection 1305(a)] of the time

limits required by Freedman is fully consistent with its legislative

                                    -22-
purpose,” Thirty-Seven Photographs, 402 U.S. at 370, the Court imposed

a 14-day limit on the initiation of judicial proceedings and a 60-day

limit on their completion, see id. at 373-74.11

     More recently, the Court encountered another statutory revision

issue in United States v. Booker, 543 U.S. 220 (2005).            After ruling

in its remedy opinion that the Court’s constitutionally required

invalidation of the mandatory nature of the Sentencing Guidelines

required   excision   of   18   U.S.C.    §   3742(e),   the   judicial   review

provision of the Sentencing Reform Act, see Booker, 543 U.S. at 258-

60, the Court considered whether to “infer,” id. at 260, primarily

from other statutes, a judicially created standard of review.               The

Court did so, selecting, based on “related statutory language, the

structure of the statute, and the sound administration of justice,”

id. at 260-61 (internal quotation marks omitted), “a reasonableness

standard of review,” id. at 262 (internal quotation marks omitted).

     Our Court has also revised statutory provisions to avoid or

overcome constitutional defects.         In Lee v. Thornton, 538 F.2d 27 (2d

Cir. 1976), after invalidating provisions for seizure of vehicles for



     11
      The Court explained that it had lacked the authority to impose
missing time limits in state statutes invalidated in Freedman and
Teitel, see Thirty-Seven Photographs, 402 U.S. at 369, and could not
have remedied the absence of constitutionally required judicial review
procedures in Blount because the statute had been enacted after the
relevant Executive Branch officer had explicitly opposed inclusion of
a judicial review provision, id. at 369-70.

                                    -23-
lack of procedural due process, see id. at 32-33, we required action

on petitions for mitigation or remission within 24 hours and required

a probable cause hearing within 72 hours, see id. at 33.                In United

States v. Monsanto, 924 F.2d 1186 (2d Cir. 1991) (in banc), we

inserted into a post-indictment hearing procedure a requirement for

reconsideration of probable cause in connection with a restraint on

pretrial disposition of assets. See id. at 1198-1202.             See generally

Eubanks   v.   Wilkinson,     937   F.2d   1118,   1122-25    (6th    Cir.   1991)

(collecting cases where courts have either revised or declined to

revise statutory language).

       Closely related to the issue of whether a court should revise a

statute to avoid or overcome a constitutional defect is the issue of

whether   to   sever   the   unconstitutional      portion   of   a   statute   or

invalidate an entire statute or even an entire statutory scheme.                In

general, the choice, as stated by the Supreme Court, depends on

whether “the legislature [would] have preferred what is left of its

statute to no statute at all.” Ayotte v. Planned Parenthood of

Northern New England, 546 U.S. 320, 330 (2006).              The Court has also

cautioned that “[u]nless it is evident that the Legislature would not

have    enacted   those      provisions    which   are   within       its    power,

independently of that which is not, the invalid part may be dropped if

what is left is fully operative as a law.” Buckley v. Valeo, 424 U.S.

1, 108 (1976) (internal quotation marks omitted).

                                      -24-
      The Court recently applied this approach to severance in Booker.

After ruling that the mandatory nature of the Sentencing Guidelines

was unconstitutional, the Court had to consider whether to invalidate

the entire Guidelines system or to excise two provisions, 18 U.S.C. §§

3553(b)(1) and 3742(e), and leave the remainder of the Sentencing

Reform Act intact. See Booker, 543 U.S. at 258. Concluding that

Congress would have wanted to maintain the Sentencing Guidelines even

if they were advisory, rather than mandatory, the Court elected to

excise subsections 3553(b)(1) and 3742(e). See id.

      II. The Parties’ Contentions

      With these principles in mind, we turn to the parties’ basic

contentions.       From the Plaintiffs’ standpoint, the nondisclosure

requirement of subsection 2709(c) presents a straightforward content-

based prior restraint that must be tested against all the substantive

and   procedural    limitations   applicable   to   such   an   impairment   of

expression. In their view, the nondisclosure requirement is content-

based because it proscribes disclosure of the entire category of

speech concerning the fact and details of the issuance of an NSL, see

Consolidated Edison Co. of New York v. Public Service Commission, 447

U.S. 530, 537 (1980), and it is a prior restraint in the literal sense

that it is imposed before an NSL recipient has an opportunity to

speak, see Alexander, 509 U.S. at 550.          From these premises, the

Plaintiffs conclude that subsection 2709(c) is unconstitutional under

                                    -25-
strict     scrutiny       review     because        it     prohibits      disclosure     in

circumstances not narrowly tailored to a compelling governmental

interest and operates as a licensing scheme without the procedural

requirement of placing on the Government the burden of initiating

judicial review and sustaining a burden of proof. The Plaintiffs also

challenge subsection 3511(b) on the grounds that (1) the judicial

review provisions do not require the Government to initiate judicial

review and to sustain a burden of proof and (2) certification of

certain risks by senior governmental officials is entitled to a

conclusive      presumption        (absent    bad     faith).         These   aspects   of

subsection 3511(b) are alleged to violate First Amendment procedural

standards and the separation of powers.

     The       Government     responds        that,       to    whatever      extent    the

nondisclosure requirement can be considered a content-based prior

restraint, it is subject to less rigorous scrutiny than those imposed

on more typical First Amendment claimants who wish to speak or parade

in public places, distribute literature, or exhibit movies.                             The

Government points out that the nondisclosure requirement arises not to

suppress a pre-existing desire to speak, but only as a result of

governmental interaction with an NSL recipient.                      In the Government’s

view,    the    nondisclosure       requirement          survives    a   First   Amendment

challenge      on   the     same     rationale      that       has   permitted    secrecy

requirements to be imposed on witnesses before grand juries, see

                                             -26-
Hoffmann-Pugh v. Keenan, 338 F.3d 1136, 1140 (10th Cir. 2003); In re

Subpoena        to   Testify     Before   Grand     Jury    Directed     to    Custodian    of

Records, 864 F.2d 1559, 1564 (11th Cir. 1989), and judicial misconduct

proceedings, see Kamasinski v. Judicial Review Council, 44 F.3d 106

(2d Cir. 1994); First Amendment Coalition v. Judicial Inquiry and

Review Board, 784 F.2d 467, 478-79 (3d Cir. 1986) (in banc), and on a

person or entity that acquired sensitive material through pretrial

discovery, see Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984).

       III. The Interpretation of the NSL Statutes

       In       assessing   these    contentions,          we   need    to    interpret    the

nondisclosure requirements before ruling on their constitutionality.

As set forth above in notes 7 and 9, subsection 2709(c) specifies what

senior      FBI      officials    must    certify    to     trigger     the   nondisclosure

requirement, and subsection 3511(b) specifies, in similar but not

identical language, what a district court must find in order to modify

or set aside such a requirement.               Senior FBI officials must certify

that in the absence of a nondisclosure requirement “there may result

a danger to the national security of the United States, interference

with        a     criminal,       counterterrorism,             or     counterintelligence

investigation, interference with diplomatic relations, or danger to

the life or physical safety of any person.” 18 U.S.C. § 2709(c)(1).

Upon challenge by an NSL recipient, a district court may modify or set

aside a nondisclosure requirement “if it finds that there is no reason

                                             -27-
to believe that disclosure may endanger the national security of the

United   States,   interfere   with    a     criminal,   counterterrorism,    or

counterintelligence      investigation,        interfere    with       diplomatic

relations, or endanger the life or physical safety of any person.” Id.

§ 3511(b)(2).

     These provisions present three issues for interpretation: (1)

what is the scope of the enumerated harms? (2) what justifies a

nondisclosure requirement? and (3) which side has the burden of proof?

     The enumerated harms. The first issue concerns the scope of the

language identifying the enumerated harms.           It is the risk of these

harms that senior FBI officials must certify in order to impose the

nondisclosure requirement.      These harms are “danger to the national

security   of   the   United   States,     interference    with    a   criminal,

counterterrorism, or counterintelligence investigation, interference

with diplomatic relations, or danger to the life or physical safety of

any person.” 18 U.S.C. § 2709(c)(1).          The last phrase is particularly

troublesome. It could extend the Government’s power to impose secrecy

to a broad range of information relevant to such matters as ordinary

tortious conduct, based on the risk of “danger to the physical safety

of any person.”       A secrecy requirement of such broad scope would

present highly problematic First Amendment issues.                However, this

potential reach of the nondisclosure requirement can be reined in if

all the enumerated harms are keyed to the same standard that governs

                                      -28-
information     sought   by   an   NSL,    i.e.,    “relevant    to   an   authorized

investigation     to     protect    against        international      terrorism      or

clandestine intelligence activities.” Id. § 2709(b)(1), (2).

     At oral argument, the Government wisely urged us to avoid this

problem by construing the scope of the enumerated harms in light of

the purposes for which an NSL is issued.             We readily accept that view

of the nondisclosure requirement, thereby at least narrowing, though

not eliminating, the First Amendment issues. Thus, we will adjudicate

the constitutionality of the nondisclosure requirement in subsection

2709(c) by construing this requirement to apply only when senior FBI

officials certify that disclosure may result in an enumerated harm

that is related to “an authorized investigation to protect against

international terrorism or clandestine intelligence activities.” Id.

     The required showing. The second issue concerns what must be

shown to maintain a nondisclosure requirement upon judicial review.

A district court, considering a challenge filed within one year of the

issuance   of    an    NSL,   is   authorized      to   modify   or   set    aside    a

nondisclosure requirement “if it finds that there is no reason to

believe that disclosure may” risk one of the enumerated harms. 18

U.S.C. § 3511(b)(2).          At oral argument, the Government took the

position that “reason” in the quoted phrase means “good reason.”                     We

accept this common-sense understanding of subsection 3511(b)(2). Cf.

McGehee v. Casey, 718 F.2d 1137, 1148 (D.C. Cir. 1983) (“[C]ourts

                                          -29-
. . . must . . . satisfy themselves . . . that the CIA in fact had

good reason to classify, and therefore censor, the materials at

issue.”).         We take a similar view of the identical language in

subsection 3511(b)(3), governing a challenge filed more than one year

after issuance of an NSL.

        Moreover, a reason will not qualify as “good” if it surmounts

only   a   standard    of    frivolousness.           We    understand   the   statutory

requirement of a finding that an enumerated harm “may result” to mean

more than a conceivable possibility.              The upholding of nondisclosure

does   not   require    the       certainty,    or    even    the   imminence    of,    an

enumerated harm, but some reasonable likelihood must be shown.                         The

Government acknowledges that “while the ‘reason to believe’ standard

in   subsection      3511(b)      unquestionably       contemplates      a   deferential

standard     of    review,   in    no   way    does    it    foreclose   a   court   from

evaluating the reasonableness of the FBI’s judgments.” Reply Br. for

Appellants at 9.

       The burden of proof. The third issue concerns the burden of proof

applicable to the finding contemplated by subsection 3511(b)(2). Does

this provision mean that, in order to have a district court modify or

set aside a nondisclosure requirement, an ECSP must persuade a court

that there is no good reason to believe that disclosure may risk one

of the enumerated harms, or that, in order to maintain a nondisclosure

requirement, the Government must persuade a court that there is a good

                                          -30-
reason to believe that disclosure may risk one of the enumerated

harms?    As the Government acknowledged at oral argument, subsection

3511(b) is silent as to the burden of proof.                      The Government also

acknowledged    at     oral    argument    that         these   provisions     should    be

understood to place on the Government the burden to persuade a

district court that there is a good reason to believe that disclosure

may risk one of the enumerated harms, and that a district court, in

order to modify or set aside a nondisclosure order, must find that

such a good reason exists, rather than find the negative, i.e., that

no good reason exists to believe that disclosure may risk one of the

enumerated harms.       We agree.

      Under the principles outlined above, we are satisfied that we may

accept the Government’s concessions on all three matters of statutory

interpretation       without    trenching          on    Congress’s    prerogative      to

legislate.      See    Thirty-Seven       Photographs,          402   U.S.    at   368-70;

Monsanto, 924 F.2d at 1198-1202; Lee, 538 F.2d at 33.                              We will

therefore construe subsection 2709(c)(1) to mean that the enumerated

harms must be related to “an authorized investigation to protect

against    international         terrorism         or      clandestine       intelligence

activities,” 18 U.S.C. § 2709(b)(1), (2), and construe subsections

3511(b)(2) and (3) to place on the Government the burden to persuade

a   district   court    that    there     is   a    good    reason    to     believe   that

disclosure may result in one of the enumerated harms, and to mean that

                                          -31-
a district court, in order to modify or set aside a nondisclosure

order, must find that such a good reason exists.

     IV. Constitutionality of the NSL Statutes

     (a) Basic approach. Turning to the First Amendment issues with

respect to the NSL statutes as thus construed, we believe that the

proper path to decision lies between the broad positions asserted by

the parties.   Although the nondisclosure requirement is in some sense

a prior restraint, as urged by the Plaintiffs, it is not a typical

example of such a restriction for it is not a restraint imposed on

those who customarily wish to exercise rights of free expression, such

as speakers in public fora, distributors of literature, or exhibitors

of movies. Cf. Seattle Times, 467 U.S. at 33 (noting that prohibition

on disclosure of material obtained through pretrial discovery was “not

the kind of classic prior restraint that requires exacting First

Amendment scrutiny”).12   And although the nondisclosure requirement is

triggered by the content of a category of information, that category,

consisting of the fact of receipt of an NSL and some related details,

is far more limited than the broad categories of information that have



     12
      We   note   that  none    of  the   decisions   discussing   the
appropriateness or limits of grand jury secrecy has referred to a
nondisclosure requirement in that context as a prior restraint. See
also McGehee, 718 F.2d at 1147 (noting that neither the CIA’s
classification of portions of a former employee’s proposed book as top
secret nor a court order rejecting a First Amendment challenge
“constitutes a prior restraint in the traditional sense”).

                                  -32-
been at issue with respect to typical content-based restrictions. Cf.

Consolidated Edison, 447 U.S. at 537.

     On the other hand, we do not accept the Government’s contentions

that the nondisclosure requirement can be considered to satisfy First

Amendment standards based on analogies to secrecy rules applicable to

grand   juries,     judicial    misconduct         proceedings,     and   certain

interactions between individuals and governmental entities.                     The

justification for grand jury secrecy inheres in the nature of the

proceedings.    As the Supreme Court has noted, such secrecy serves

several interests common to most such proceedings, including enhancing

the willingness of witnesses to come forward, promoting truthful

testimony, lessening the risk of flight or attempts to influence grand

jurors by those about to be indicted, and avoiding public ridicule of

those whom the grand jury declines to indict. See Douglas Oil Co. of

California v. Petrol Stops Northwest, 441 U.S. 211, 218-19 (1979).

     Although     these   interests   do     not   warrant   a    prohibition    on

disclosure of a witness’s own testimony after the term of the grand

jury has ended, see Butterworth v. Smith, 494 U.S. 624, 630-36 (1990),

they generally suffice to maintain grand jury secrecy against First

Amendment claims to divulge information a witness obtained through

participation in the grand jury process. See Hoffman-Pugh, 338 F.3d at

1139-40.   Unlike the grand jury proceeding, as to which interests in

secrecy arise from the nature of the proceeding, the nondisclosure

                                      -33-
requirement of subsection 2709(c) is imposed at the demand of the

Executive Branch under circumstances where secrecy might or might not

be warranted, depending on the circumstances alleged to justify such

secrecy.

     The     Government’s    analogy     to    permissible    limitations      on

disclosures in connection with judicial misconduct proceedings also

fails to justify the nondisclosure requirement of subsection 2709(c).

We considered First Amendment challenges to nondisclosure requirements

imposed with respect to judicial misconduct proceedings in Kamasinski.

Initially,    we   noted    the   interests    in    confidentiality    in   such

proceedings    that   the   Supreme    Court   had    identified   in   Landmark

Communications, Inc. v. Virginia, 435 U.S. 829 (1978). See Kamasinski,

44 F.3d at 110. These interests are: “(1) encouraging the filing of

complaints; (2) protecting judges from unwarranted complaints; (3)

. . . avoiding premature announcement of groundless complaints; and

(4) facilitating the work of the commission by giving it flexibility

to accomplish its mission through voluntary retirement or resignation

of offending judges.” Id.; see Landmark, 435 U.S. at 835-37.             Again,

unlike the context of subsection 2709(c), these considerations inhere

in the nature of judicial misconduct proceedings.            In Kamasinski, we

ruled that disclosure of the substance of an individual’s complaint

could not be prohibited, see 44 F.3d at 110, but that the First

Amendment permitted prohibition of disclosure of the fact that an

                                       -34-
individual had filed a complaint or had testified, and of information

gained through interaction with the misconduct commission, see id. at

111.    We noted, however, that these prohibitions were justified in

part by their cessation once the commission had determined whether or

not there was probable cause that judicial misconduct had occurred.

See id. at 112.    That temporal limitation, important in the balance of

governmental   versus   free    speech     interests,     is   absent   from   the

nondisclosure requirement of subsection 2709(c).

       The Government’s analogy to certain interactions between an

individual   and   governmental     entities       is   also   unavailing.     The

Government seeks to enlist cases involving classification of former

CIA employees’ information as top secret, see United States v. Snepp,

897 F.2d 138 (4th Cir. 1990), and United States v. Marchetti, 466 F.2d

1309 (4th Cir. 1972), and a prohibition on disclosure of information

obtained by a litigant through court-ordered discovery, see Seattle

Times, 467 U.S. 20.      We fail to appreciate the analogy between the

individuals or the entity seeking disclosure in those cases and John

Doe, Inc., who had no interaction with the Government until the

Government imposed its nondisclosure requirement upon it.

       The nondisclosure requirement of subsection 2709(c) is not a

typical   prior    restraint   or   a    typical    content-based    restriction

warranting the most rigorous First Amendment scrutiny.              On the other

hand, the Government’s analogies to nondisclosure prohibitions in

                                        -35-
other contexts do not persuade us to use a significantly diminished

standard of review.      In any event, John Doe, Inc., has been restrained

from publicly expressing a category of information, albeit a narrow

one, and that information is relevant to intended criticism of a

governmental activity. See Gentile v. State Bar of Nevada, 501 U.S.

1030, 1034 (1991) (“There is no question that speech critical of the

exercise of the State’s power lies at the very center of the First

Amendment.”); Landmark, 435 U.S. at 838 (“Whatever differences may

exist      about   interpretations   of   the   First   Amendment,   there   is

practically universal agreement that a major purpose of that Amendment

was   to    protect   the   free   discussion   of   governmental    affairs.”)

(internal quotation marks omitted).

      The panel is not in agreement as to whether, in this context, we

should examine subsection 2709(c) under a standard of traditional

strict scrutiny or under a standard that, in view of the context, is

not quite as “exacting” a form of strict scrutiny, Seattle Times, 467

U.S. at 33.        Ultimately, this disagreement has no bearing on our

disposition because, as we discuss below, the only two limitations on

NSL procedures required by First Amendment procedural standards would

be required under either degree of scrutiny.               We note that, for

purposes of the litigation in this Court, the Government has conceded

that strict scrutiny is the applicable standard.

      (b) Strict scrutiny. Under strict scrutiny review, the Government

                                      -36-
must demonstrate that the nondisclosure requirement is “narrowly

tailored    to   promote    a     compelling         Government         interest,”    Playboy

Entertainment,     529     U.S.      at    813,     and    that    there      are   no    “less

restrictive alternatives [that] would be at least as effective in

achieving the legitimate purpose that the statute was enacted to

serve,” Reno v. ACLU, 521 U.S. 844, 874 (1997).                               Since “[i]t is

obvious    and   unarguable       that       no     governmental        interest     is   more

compelling than the security of the Nation,” Haig v. Agee, 453 U.S.

280, 307 (1981) (internal quotation marks omitted), the principal

strict     scrutiny    issue      turns      on     whether       the    narrow     tailoring

requirement is met, and this issue, as the District Court observed,

essentially      concerns      the        process     by    which       the    nondisclosure

requirement is imposed and tested, see Doe II, 500 F. Supp. 2d at 399.

     With subsections 2709(c) and 3511(b) interpreted as set forth

above, see Part III, supra, two aspects of that process remain

principally at issue: the absence of a requirement that the Government

initiate    judicial     review      of     the     lawfulness      of    a    nondisclosure

requirement and the degree of deference a district court is obliged to

accord to the certification of senior governmental officials in

ordering nondisclosure.13


     13
      The Plaintiffs challenged the nondisclosure requirement on the
ground that the discretion vested in senior FBI officials in
determining whether to issue an NSL was unconstitutionally broad, see
Shuttlesworth, 394 U.S. 147. The District Court rejected this claim.

                                             -37-
     (i) Absence of requirement that the Government initiate judicial

review. The Plaintiffs alleged, and the District Court agreed, that

the third Freedman procedural requirement applies to the NSL statutes,

requiring the Government to initiate judicial review of its imposition

of a nondisclosure requirement. See Freedman, 380 U.S. at 58-59.

     The Government advances several arguments why the third Freedman

safeguard should not apply to judicial review of the nondisclosure

requirement.   First, the Government contends that it would be unduly

burdened if it had to initiate a lawsuit to enforce the nondisclosure

requirement in the more than 40,000 NSL requests that were issued in

2005 alone, according to the 2007 report of the Inspector General of

the Department of Justice (“OIG Report”).14 See Doe II, 500 F. Supp.

2d at 390. Related to this argument is the point, advanced in the

Government’s brief to distinguish Freedman, that “there is no reason


See Doe II, 500 F. Supp. 2d at 406-09. In this Court, the Plaintiffs
renewed this argument only in footnotes. Under the circumstances, we
deem the issue forfeited on appeal. See United States v. Restrepo, 986
F.2d 1462, 1463 (2d Cir. 1993) (“We do not consider an argument
mentioned only in a footnote to be adequately raised or preserved for
appellate review.”).
     14
      An unclassified version of the OIG Report, formally titled “A
Review of the Federal Bureau of Investigation’s Use of National
Secu r i t y      L e t t e r s , ”    i s     a v a i l a b l e    at
, last visited Oct.
20, 2008. An unclassified version of a follow-up 2008 OIG Report,
formally titled “A Review of the FBI’s Use of National Security
Letters: Assessment of Corrective Actions and Examination of NSL Usage
i n       2 0 0 6 , ”          i s      a v a i l a b l e          a t
, last visited Oct.
20, 2008.

                                 -38-
to believe that most recipients of NSLs wish to disclose that fact to

anyone.” Br. for Appellants at 33.

     Instead of determining whether, as the Government contends, a

burden of initiating litigation can prevent application of the third

Freedman procedural safeguard, we consider an available means of

minimizing that burden, use of which would substantially avoid the

Government’s argument. The Government could inform each NSL recipient

that it should give the Government prompt notice, perhaps within ten

days,    in    the       event   that   the    recipient       wishes    to   contest   the

nondisclosure        requirement.          Upon      receipt    of     such   notice,   the

Government could be accorded a limited time, perhaps 30 days, to

initiate a judicial review proceeding to maintain the nondisclosure

requirement, and the proceeding would have to be concluded within a

prescribed time, perhaps 60 days.                 In accordance with the first and

second Freedman safeguards, the NSL could inform the recipient that

the nondisclosure requirement would remain in effect during the entire

interval      of     the     recipient’s      decision     whether      to    contest   the

nondisclosure requirement, the Government’s prompt application to a

court,   and       the     court’s   prompt    adjudication       on    the   merits.   See

Freedman, 380 U.S. at 58.               The NSL could also inform the recipient

that the nondisclosure requirement would remain in effect if the

recipient declines to give the Government notice of an intent to

challenge the requirement or, upon a challenge, if the Government

                                              -39-
prevails in court.        If the Government is correct that very few NSL

recipients   have   any    interest   in     challenging   the    nondisclosure

requirement (perhaps no more than three have done so thus far), this

“reciprocal notice procedure” would nearly eliminate the Government’s

burden to initiate litigation (with a corresponding minimal burden on

NSL recipients to defend numerous lawsuits).         Thus, the Government’s

litigating burden can be substantially minimized, and the resulting

slight burden is not a reason for precluding application of the third

Freedman safeguard.

     The Government’s second argument for not applying Freedman’s

third safeguard relies on an attempt to analogize the nondisclosure

requirement in NSLs to nondisclosure requirements imposed in the

context of pre-existing interaction with a governmental activity.

Unlike the movies subject to licensing in Freedman, which were created

independently of governmental activity, the information kept secret by

an NSL, the Government contends, is “information that the recipient

learns by (and only through) his participation in the [G]overnment’s

own investigatory processes.” Br. for Appellants at 31.             Although the

governmental interaction distinction has validity with respect to the

litigant obtaining discovery material in Seattle Times and the former

CIA employees seeking to disclose sensitive material in Marchetti and

Snepp, we think it has no application to an ECSP with no relevant

governmental interaction prior to receipt of an NSL.             The recipient’s

                                      -40-
“participation” in the investigation is entirely the result of the

Government’s action. The Government also relies on analogies to

secrecy       requirements     in   grand   jury    and     judicial   misconduct

proceedings, analogies we have previously rejected. See Part IV(a),

supra.

     Third, the Government seeks to avoid Freedman’s third requirement

on the ground that the risk of administrative error “is significantly

smaller under [sub]section 2709(c) than under licensing schemes like

the one in Freedman.” Br. for Appellants at 33.             Although the risk of

error may be smaller, it remains sufficient to require a judicial

review procedure that conforms to Freedman.           The OIG Report concluded

that “‘the FBI used NSLs in violation of applicable NSL statutes,

Attorney General Guidelines, and internal FBI policies.’” Doe II, 500

F. Supp. 2d at 392 (quoting OIG Report at 124).

     Fourth, the Government points out that the Supreme Court did not

apply the third Freedman requirement to the licensing scheme that was

challenged in FW/PBS, which concerned licenses for sexually oriented

businesses.       However, the distinctions with Freedman noted by the

Court    in   FW/PBS   point   in   favor   of   applying    the   third   Freedman

requirement to subsection 2709(c).            First, the Court noted that the

licensing authority was not “passing judgment on the content of any

protected speech,” but was performing the “ministerial action” of

“review[ing] the general qualifications of each license applicant.”

                                       -41-
FW/PBS, 493 U.S. at 229.                Under subsection 2709(c), however, the

Government is exercising discretion to prohibit disclosure of speech

on a topic of significant public concern.                     Second, the Court noted

that the license applicant in FW/PBS had “every incentive” to initiate

a judicial challenge to a license denial because the license was “the

key to the applicant’s obtaining and maintaining a business,” id. at

229-30,    a    greater      incentive       than   the   movie      distributor    had   in

Freedman, “where only one film was censored,” id. at 229.                      The typical

NSL recipient, by contrast, who runs a business that is in no sense

dependent on revealing the receipt of an NSL, has little if any

incentive to initiate a court challenge in order to speak publicly

about such receipt.          FW/PBS does not provide a basis for ignoring the

third Freedman requirement.

      We acknowledge, however, that the nondisclosure requirement of

subsection 2709(c) is not facially a licensing scheme of the sort at

issue in Freedman.        Unlike an exhibitor of movies, John Doe, Inc., did

not   intend     to    speak    and    was    not   subject    to    any   administrative

restraint on speaking prior to the Government’s issuance of an NSL.

Nevertheless, once the NSL arrived, John Doe, Inc., did wish to speak

publicly       about    it     and    was    prohibited       from     doing   so   by    an

administrative         order.         Freedman’s     third    requirement      cannot     be

disregarded simply because subsection 2709(c) does not impose a

traditional licensing scheme.

                                             -42-
      The availability of a minimally burdensome reciprocal notice

procedure for governmental initiation of judicial review and the

inadequacy of the Government’s attempts to avoid the third Freedman

safeguard persuade us that this safeguard, normally required where

strict scrutiny applies, must be observed. Therefore, in the absence

of Government-initiated judicial review, subsection 3511(b) is not

narrowly tailored to conform to First Amendment procedural standards.

We conclude, as did the District Court, see Doe II, 500 F. Supp. 2d at

401-06, that subsection 3511(b) does not survive either traditional

strict scrutiny or a slightly less exacting measure of such scrutiny.

      (ii) Deference to administrative discretion.                 The Plaintiffs

contended, and the District Court agreed, that the judicial review

contemplated by subsection 3511(b) authorizes a degree of deference to

the   Executive   Branch    that   is    inconsistent   with   First    Amendment

standards.     Although acknowledging that “national security is a

compelling interest justifying nondisclosure in certain situations,”

id. at 418, the District Court faulted the review provision in several

respects.    First, the Court stated that the statute “requires the

court to blindly credit a finding that there ‘may’ be a reason--

potentially any conceivable and not patently frivolous reason--for it

to believe disclosure will result in a certain harm.” Id.                      Our

construction   of   the    statute,     however,   avoids   that    concern.   As

indicated above, see Part III, supra, we interpret subsection 3511(b)

                                        -43-
to place on the Government the burden to show a “good” reason to

believe that disclosure may result in an enumerated harm, i.e., a harm

related   to     “an   authorized      investigation       to   protect      against

international terrorism or clandestine intelligence activities,” 18

U.S.C. § 2709(b)(1), (2), and to place on a district court an

obligation to make the “may result” finding only after consideration,

albeit deferential, of the Government’s explanation concerning the

risk of an enumerated harm.

      Assessing the Government’s showing of a good reason to believe

that an enumerated harm may result will present a district court with

a   delicate   task.    While    the   court     will    normally    defer   to    the

Government’s considered assessment of why disclosure in a particular

case may result in an enumerated harm related to such grave matters as

international terrorism or clandestine intelligence activities, it

cannot,   consistent     with    strict       scrutiny    standards,      uphold     a

nondisclosure requirement on a conclusory assurance that such a

likelihood exists.     In this case, the director of the FBI certified

that “the disclosure of the NSL itself or its contents may endanger

the   national   security   of   the    United    States.”      To    accept      that

conclusion without requiring some elaboration would “cast Article III

judges in the role of petty functionaries, persons required to enter

as a court judgment an executive officer’s decision, but stripped of

capacity to evaluate independently whether the executive’s decision is

                                       -44-
correct.” Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 426 (1995).

     In showing why disclosure would risk an enumerated harm, the

Government must at least indicate the nature of the apprehended harm

and provide a court with some basis to assure itself (based on in

camera    presentations     where    appropriate)     that     the   link    between

disclosure and risk of harm is substantial.15                  As the Government

acknowledges,    “Nothing    in     [subs]ection     3511(b)    would   require      a

district court to confine judicial review to the FBI’s necessarily

unelaborated public statement about the need for nondisclosure.                    The

provisions in [subs]ections 3511(d) and (e) for ex parte and in camera

review provide a ready mechanism for the FBI to provide a more

complete explanation of its reasoning, and the court is free to elicit

such an explanation as part of the review process.” Reply Br. for

Appellants at 10 n.4.

     We have every confidence that district judges can discharge their

review    responsibility      with     faithfulness      to     First       Amendment

considerations   and   without      intruding   on    the    prerogative      of   the

Executive Branch to exercise its judgment on matters of national

security.    Such a judgment is not to be second-guessed, but a court

must receive some indication that the judgment has been soundly


     15
      The Government sought to amplify its grounds for nondisclosure
in a classified declaration submitted ex parte to the District Court
and made available for our in camera review. This declaration will be
available to the District Court on remand.

                                       -45-
reached.        As the Supreme Court has noted in matters of similar

gravity, the Constitution “envisions a role for all three branches

when individual liberties are at stake.” Hamdi v. Rumsfeld, 542 U.S.

507, 536 (2004).

      The District Court’s second reason for considering the judicial

review procedure of subsection 3511(b) deficient was a perceived

preclusion of a court’s authority, when presented with a “plausible,

reasonable, and specific” enumerated harm, to balance “the potential

harm against the particular First Amendment interest raised by a

particular challenge.” Doe II, 500 F. Supp. 2d at 418.                  We see no

deficiency in this regard.         The balance sought by the District Court

is an important aspect of judicial review of prior restraints. See,

e.g., New York Times Co. v. United States, 403 U.S. 713 (1971).              That

is   why   we    have   interpreted   the   statutory   standard   to   permit   a

nondisclosure requirement only upon an adequate demonstration that a

good reason exists reasonably to apprehend a risk of an enumerated

harm, and have expressly read the enumerated harms as being linked to

international terrorism or clandestine intelligence activities.              As a

result of this interpretation, the balance sought by the District

Court is now inherent in the statutory standard.            A demonstration of

a reasonable likelihood of potential harm, related to international

terrorism       or   clandestine   intelligence   activities,   will    virtually

always outweigh the First Amendment interest in speaking about such a

                                        -46-
limited and particularized occurrence as the receipt of an NSL and

will suffice to maintain the secrecy of the fact of such receipt.

     The District Court’s third objection to the judicial review

procedure is far more substantial. The Court deemed inconsistent with

strict scrutiny standards the provision of subsections 3511(b)(2) and

(b)(3)   specifying   that   a   certification   by   senior   governmental

officials that disclosure may “endanger the national security of the

United States or interfere with diplomatic relations . . . shall be

treated as conclusive unless the court finds that the certification

was made in bad faith.” 18 U.S.C. § 3511(b)(2). See Doe II, 500 F.

Supp. 2d at 419.   We agree.

     There is not meaningful judicial review of the decision of the

Executive Branch to prohibit speech if the position of the Executive

Branch that speech would be harmful is “conclusive” on a reviewing

court, absent only a demonstration of bad faith.       To accept deference

to that extraordinary degree would be to reduce strict scrutiny to no

scrutiny, save only in the rarest of situations where bad faith could

be shown. Under either traditional strict scrutiny or a less exacting

application of that standard, some demonstration from the Executive

Branch of the need for secrecy is required in order to conform the

nondisclosure requirement to First Amendment standards.        The fiat of

a governmental official, though senior in rank and doubtless honorable

in the execution of official duties, cannot displace the judicial

                                    -47-
obligation    to   enforce   constitutional      requirements.       “Under   no

circumstances should the Judiciary become the handmaiden of the

Executive.” United States v. Smith, 899 F.2d 564, 569 (6th Cir. 1990).

     V. Remedy

     To recapitulate our conclusions, we (1) construe subsection

2709(c) to permit a nondisclosure requirement only when senior FBI

officials certify that disclosure may result in an enumerated harm

that is related to “an authorized investigation to protect against

international terrorism or clandestine intelligence activities,” (2)

construe subsections 3511(b)(2) and (b)(3) to place on the Government

the burden to show that a good reason exists to expect that disclosure

of receipt of an NSL will risk an enumerated harm, (3) construe

subsections   3511(b)(2)     and   (b)(3)   to   mean   that   the   Government

satisfies its burden when it makes an adequate demonstration as to why

disclosure in a particular case may result in an enumerated harm, (4)

rule that subsections 2709(c) and 3511(b) are unconstitutional to the

extent that they impose a nondisclosure requirement without placing on

the Government the burden of initiating judicial review of that

requirement, and (5) rule that subsections 3511(b)(2) and (b)(3) are

unconstitutional to the extent that, upon such review, a governmental

official’s certification that disclosure may endanger the national

security of the United States or interfere with diplomatic relations

is treated as conclusive.

                                     -48-
     Implementing          these    conclusions      requires   us      to   apply     the

principles of judicial interpretation and limited revision of statutes

and consider the related issue of severance discussed in Part I,

supra.     We are satisfied that conclusions (1), (2), and (3) fall

within    our    judicial        authority     to   interpret   statutes      to     avoid

constitutional objections or conform to constitutional requirements.

Conclusions (4) and (5) require further consideration.

         We deem it beyond the authority of a court to “interpret” or

“revise” the NSL statutes to create the constitutionally required

obligation      of   the    Government       to   initiate   judicial    review      of    a

nondisclosure requirement.               However, the Government might be able to

assume such an obligation without additional legislation.                           As we

discussed in Part IV(b)(i), supra, the Government’s concern about the

potentially substantial burden of initiating litigation can be readily

alleviated      by   use    of     the    reciprocal   notice   procedure      we     have

suggested.

     If the Government uses the suggested reciprocal notice procedure

as a means of initiating judicial review, there appears to be no

impediment to the Government’s including notice of a recipient’s

opportunity to contest the nondisclosure requirement in an NSL.                           If

such notice is given, time limits on the nondisclosure requirement

pending judicial review, as reflected in Freedman, would have to be

applied to make the review procedure constitutional. We would deem it

                                             -49-
to be within our judicial authority to conform subsection 2709(c) to

First      Amendment   requirements,   by     limiting   the     duration    of   the

nondisclosure requirement, absent a ruling favorable to the Government

upon judicial review, to the 10-day period in which the NSL recipient

decides whether to contest the nondisclosure requirement, the 30-day

period in which the Government considers whether to seek judicial

review, and a further period of 60 days in which a court must

adjudicate the merits, unless special circumstances warrant additional

time. See Thirty-Seven Photographs, 402 U.S. at 373-74 (imposing time

limits to satisfy constitutional requirements).               If the NSL recipient

declines timely to precipitate Government-initiated judicial review,

the     nondisclosure    requirement    would       continue,     subject    to   the

recipient’s     existing   opportunities      for    annual     challenges   to   the

nondisclosure requirement provided by subsection 3511(b).16                  If such

an annual challenge is made, the standards and burden of proof that we

have specified for an initial challenge would apply, although the



      16
      The District Court ruled that those opportunities were
constitutionally flawed because they unduly prolonged the duration of
the nondisclosure requirement, see Doe II, 500 F. Supp. 2d at 421-22.
We are satisfied, however, that, once the Government has initiated
judicial review and prevailed on the merits, limiting an NSL recipient
to annual opportunities thereafter to terminate the nondisclosure
requirement does not violate First Amendment procedural requirements.
The information subject to nondisclosure is extremely limited, and,
once the need for secrecy--avoiding risk of harm related to
international terrorism--has been shown, that need is not likely to
dissipate soon.

                                       -50-
Government would not be obliged to initiate judicial review.

      In those instances where an NSL recipient gives notice of an

intent to challenge the disclosure requirement, the Government would

have several options for completing the reciprocal notice procedure by

commencing such review. First, it is arguable that the Government can

adapt the authority now set forth in subsection 3511(c) for the

purpose of initiating judicial review.          That provision authorizes the

Attorney General to “invoke the aid of any [relevant] district court”

in the event of “a failure to comply with a request for . . .

information made to any person or entity under section 2709(b)” or

other provisions authorizing NSLs. 18 U.S.C. § 3511(c).             Since an NSL

includes both a request for information and a direction not to

disclose that the FBI has sought or obtained information, an NSL

recipient’s timely notice of intent to disclose, furnished in response

to notice in an NSL of an opportunity to contest the nondisclosure

requirement, can perhaps be considered the functional equivalent of

the “failure to comply” contemplated by subsection 3511(c).              Second,

the   Government   might   be   able   to     identify   some   other   statutory

authority to invoke the equitable power of a district court to prevent

a disclosure that the Government can demonstrate would risk harm to

national security.    Third, and as a last resort, the Government could

seek explicit congressional authorization to initiate judicial review

of a nondisclosure requirement that a recipient wishes to challenge.

                                       -51-
We leave it to the Government to consider how to discharge its

obligation to initiate judicial review.

     In view of these possibilities, we need not invalidate the

entirety of the nondisclosure requirement of subsection 2709(c) or the

judicial review provisions of subsection 3511(b).        Although the

conclusive presumption clause of subsections 3511(b)(2) and (b)(3)

must be stricken, we invalidate subsection 2709(c) and the remainder

of subsection 3511(b) only to the extent that they fail to provide for

Government-initiated judicial review.   The Government can respond to

this partial invalidation ruling by using the suggested reciprocal

notice procedure.   With this procedure in place, subsections 2709(c)

and 3511(b) would survive First Amendment challenge.

     These partial invalidations of subsections 2709(c) and 3511(b)

oblige us to consider the issue of severance.    The District Court,

understandably unaware of the narrowing interpretations we have made,

invalidated the entirety of subsection 2709(c) and the entirety of

subsection 3511(b). See Doe II, 500 F. Supp. 2d at 424.         Then,

concluding that Congress would not have wanted the NSL authorization

contained in subsections 2709(a) and (b) to stand in the absence of a

nondisclosure requirement, it invalidated the entirety of section

2709. Id.   As a result of these rulings, the court enjoined FBI

officials from issuing NSL letters under section 2709, enforcing the

nondisclosure requirement of subsection 2709(c), and enforcing the

                                 -52-
provisions     for   judicial         review    of   the   nondisclosure   requirement

contained in subsection 3511(b). With the NSL statutes now construed

to   avoid    some   of    the    Plaintiffs’        constitutional    challenges    and

partially     invalidated        to   render     the    statutes   constitutional,    we

disagree that section 2709 and subsection 3511(b) must be stricken and

their enforcement enjoined.

       We have no doubt that if Congress had understood that First

Amendment considerations required the Government to initiate judicial

review of a nondisclosure requirement and precluded a conclusive

certification by the Attorney General, it would have wanted the

remainder of the NSL statutes to remain in force.                      Congress would

surely have wanted the Government to retain the authority to issue

NSLs   even    if    all   aspects       of    the     nondisclosure   requirement    of

subsection 2709(c) and the judicial review provisions of section

3511(b) had been invalidated.                  As the Government points out, even

without a nondisclosure requirement, it can protect the national

interest by issuing NSLs only where it expects compliance with a

request for secrecy to be honored. See Br. for Appellants at 60-61.

A fortiori, authority to issue NSLs should be preserved in view of the

limiting constructions and limited invalidations we have ordered.                     We

therefore sever the conclusive presumption language of subsection

3511(b) and leave intact the remainder of subsection 3511(b) and the

entirety of section 2709 (with Government-initiated judicial review

                                              -53-
required).       As a result of this ruling, we modify the District Court’s

injunction by limiting it to enjoining FBI officials from enforcing

the nondisclosure requirement of section 2709(c) in the absence of

Government-initiated judicial review.17

      There remains for consideration the issue of the procedure to be

followed       with   respect   to    judicial       review    of     the   nondisclosure

requirement with respect to the NSL issued to John Doe, Inc.                    Although

we have ruled that the Government is obliged to initiate judicial

review of a nondisclosure requirement, it would be pointless to

dismiss the pending litigation and direct the Government to start

anew.        With judicial review already initiated in the District Court

and the constitutionality of the disclosure requirement salvaged by

the   statutory       interpretations        and    partial    invalidations     we   have

ordered, the sounder course is to remand so that the Government may

have an opportunity to sustain its burden of proof and satisfy the

constitutional        standards      we    have     outlined    for    maintaining    the

disclosure requirement. See 28 U.S.C. § 2106.

                                          Conclusion

      Accordingly, for all the foregoing reasons, subsections 2709(c)



        17
      With the Government having withdrawn its request for the
information originally sought by the NSL issued to John Doe, Inc., and
our severance ruling having retained the entirety of section 2709, we
need not consider the constitutionality of using NSLs to request
information.

                                             -54-
and   3511(b)   are   construed   in   conformity   with   this   opinion   and

partially invalidated only to the extent set forth in this opinion,

the injunction is modified as set forth in this opinion, and the

judgment of the District Court is affirmed in part, reversed in part,

and remanded for further proceedings consistent with this opinion.




                                       -55-